Citation Nr: 0209492	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial evaluation for 
posttraumatic chondromalacia of the left knee with benign 
cystic lesion of the proximal tibia, rated 10 percent prior 
to October 1, 1997 and 20 percent from October 1, 1997.  

(The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating determination 
of the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board is undertaking additional development on the issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue. 


FINDING OF FACT

On a facts found basis, the posttraumatic chondromalacia of 
the left knee with benign cystic lesion of the proximal tibia 
produced moderate impairment of the left knee from October 1, 
1997 and more nearly approximated marked impairment from 
January 22, 2001. 



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability 
evaluation for posttraumatic chondromalacia of the left knee 
with benign cystic lesion of the proximal tibia have not been 
met prior to October 1, 1997.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 
5299-5262 (2001).

2.  The criteria for an initial rating of 30 percent for 
posttraumatic chondromalacia of the left knee with benign 
cystic lesion of the proximal tibia have been met from 
January 22, 2001.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5299-5262 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 1992, November 
1992, July 1995, and May 1999 rating determinations, the July 
1993 and October 1995 SOCs, and the May 1999 SSOC informed 
the appellant of the information and evidence needed to 
substantiate this claim.  Moreover, in a February 2002 SSOC, 
the RO fully informed the veteran of the laws and regulations 
of the VCAA.  As such, VA's notification requirements have 
been complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded 
several VA examinations during the course of this appeal.  
Furthermore, the veteran appeared at a personal hearing 
before a hearing officer at the RO in August 1998.  In 
addition, the Board remanded this matter for further 
development in July 2000 with said development being 
accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  The veteran 
has testified that his treatment has been through the VA so 
there is claim of relevant outstanding records from any other 
source.  Further, the VA record is extensive and the RO 
regularly supplemented the record with contemporaneous 
clinical records.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

The Board notes that the RO rated the veteran's disability 
under Diagnostic Codes 5262 that implicitly relies on 
limitation of motion criteria.  38 C.F.R. §  4.71a, 
Diagnostic Code 5257 provides for assignment of 10 to 30 
percent ratings when there is recurrent subluxation or 
lateral instability.  Such is not objectively confirmed on 
any comprehensive examination.  The examiner in 1997 
diagnosed chronic knee pain with limitation of motion and the 
examiner in 2001 noted the range of motion loss in 
quantifying the degree of functional impairment.

38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2001) applies 
to arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2000).

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

A review of the record demonstrates that the veteran 
requested service connection for his left leg in June 1992.  
In July 1992, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that his 
left knee had been painful since 1979, when he was assaulted 
by people who were drinking, which caused him to fall down 
and injure his knee.  The veteran reported undergoing 
physical therapy for a year.  He indicated that he now walked 
with a limp.  He also reported having used a cane in the 
past.  The veteran had to climb stairs one at a time. He 
noted that he could not run and was unable to squat more than 
halfway because of his left knee disability.  

Physical examination revealed obvious swelling of the knee.  
The patella appeared to be intact.  The cruciate and lateral 
ligaments also were intact.  The medial aspect of the knee 
was quite swollen.  The veteran could extend his knee to zero 
but could only flex to 90 degrees.  Motrin did not control 
his pain.  It was the examiner's impression that the veteran 
had osteoarthritis of the left knee and instability was not 
in the diagnosis.  

In an October 1992 rating determination, the RO granted 
service connection for post-traumatic chondromalacia of the 
left knee with benign cystic lesion in the proximal tibia and 
assigned a 10 percent disability evaluation under DCs 5299-
5262.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate that he was seen with complaints 
of pain in his left leg in June 1992.  The veteran reported 
that his knee would lock up and give way.  Physical 
examination revealed range of motion from 0-90 degrees.  
There was no swelling, effusion, erythema, or warmth.  Slight 
lateral laxity was present. A diagnosis of degenerative joint 
disease of the left knee was rendered.  

In an August 1992 VA outpatient treatment record, the veteran 
was noted to have arthritis in his left knee necessitating 
mobility by walking with a cane.  At the time of a September 
1992 VA psychological evaluation, the veteran was noted to 
have a limp and walk with a cane.  

A July 1992 report from Dr. G. indicated that the veteran's 
left leg disability dated back to a fall in the Army.  The 
veteran reported that his knee popped and gave way at times.  
Physical examination revealed that the veteran walked with a 
cane relieving weight bearing on the left leg to a degree.  
He also walked with his knee somewhat flexed.  He could not 
stand on the left leg well, always losing balance but then 
regaining it.  Examination of range of motion of the left leg 
revealed that he had full dorsiflexion, plantar flexion, 
inversion and eversion at the ankle.  He resisted flexion of 
the left knee but with patience flexion was to 140 degrees 
and extension was to 0 degrees.  He had full range of motion 
of the left hip.  Crepitus could not be detected in the knee.  
There was no evidence of fluid in the joint.  The ligaments 
appeared to be stable.  The thigh and calf girths were equal, 
bilaterally.  The veteran gave good effort on muscle testing 
of the muscles of the left lower extremity.  There was no 
indication of atrophy.  There was also no evident sensory 
loss in the left leg.  The examiner indicated that he could 
find no good reason for the veteran's present complaints of 
pain and instability of the left knee.  

An X-ray taken of the veteran's left knee in May 1993 noted a 
clinical history of the left knee giving out.  X-rays 
revealed periosteal reaction with sclerotic changes along the 
lateral aspect of the proximal shaft of the tibia.  This was 
noted to probably be a benign process and could be from old 
trauma or an infarct.  X-rays taken in November 1993 revealed 
a slight defornmity along the lateral aspect of the left 
patella that could be secondary to an incomplete bipartite 
patella.  

In October 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported taking anti-inflammatory and pain medication three 
times a day.  He noted using a cane for about 10 years as a 
result of his left knee.  He also indicated that he had a 
knee brace that was not on during the examination.  He 
reported using it several times per week.  The veteran 
complained of pain in the left knee pointing to the medial 
and lateral parpatellar region.  He described a constant 
sharp pain in this area.  The veteran indicated that his knee 
swelled sometimes and that he would occasionally have a loud 
popping sound in his knee when he bent it.  He also noted 
some occasional feeling of giving way in the knee, but not in 
the past month, although he had fallen.  The veteran 
described the hurting in his knee when asked about weakness 
and talked about limping when questioned about 
incoordination.  

Physical examination revealed that he had a mild to moderate 
limp when walking without the cane.  He was able to rise up 
on his toes and heels.  He was tender about the knee 
anteriorly, medially, and laterally, especially the latter.  
Cruciate and collateral ligaments were stable and McMurray's 
test was negative.  There was no effusion and no crepitation 
palpated on active motion.  Varus/valgus orientation was 
within normal limits.  Passive motion of the patella caused a 
slight complaint of pain.  Muscle strength testing in the 
lower extremity demonstrated slight give-way weakness in the 
quadriceps, with a complaint of pain about the patellar 
tendon region and slight give-way in the gastrocnemius, with 
complaints of popiteal area discomfort.  Active measured 
range of motion of the left knee was extension to 0 degrees 
and flexion to 90 degrees.  The veteran stopped at 90 due to 
pain in all various knee areas.  A diagnosis of chronic right 
knee pain, with limitation of motion, was rendered.  

The examiner noted that the functional impairment in relation 
to the factors set forth above was rated as moderate.  He 
further indicated that inasmuch as the factors were quite 
subjective, it was not possible to estimate in terms of 
degrees any additional range of motion loss that the veteran 
might possibly have as a result of these factors.  

In an August 1998 application for annual clothing, the 
veteran indicated that he had been given a knee brace for his 
left knee.  At the time of his August 1998 hearing, the 
veteran testified that his left knee felt weak and gave way.  
He noted that it had gone out on him several times in the 
past year.  He indicated that the knee gave out when he was 
wearing his brace but not using his cane.  He reported 
wearing the brace on a daily basis.  He noted that it help a 
lot.  The veteran testified that he used his cane everyday.  
He further stated that the more he walked on it, the more it 
swelled up.  He described the pain in his knee as sharp and 
intense.  The veteran indicated that he had trouble bending 
his knee and that he could not squat.  The veteran stated 
that it interfered with his household chores.  He testified 
that he thought Social Security disability was a result of 
his knee and back problems.  He stated that he could only 
walk a couple of blocks without pain.  He further indicated 
that his leg would swell up after walking a half-mile.  The 
veteran noted that his left leg was smaller and that it 
quickly wore out.  He also reported having problems with 
coordination and restricted motion.  The veteran testified 
that his knee had become worse over the past year.  He noted 
that he was having increasing problems with pain and mobility 
of the leg.  

In a May 1999 rating determination, the RO increased the 
veteran's disability evaluation for his post traumatic 
chondromalacia of the left knee with benign cystic lesion of 
the proximal tibia from 10 to 20 percent, effective October 
1, 1997, the date of the VA examination.

In July 2000, the Board remanded this matter for additional 
development, to include a VA examination.  On January 22, 
2001, the veteran was afforded a VA examination.  At the time 
of the examination, the veteran stated that it was becoming 
harder to walk all the time.  He indicated that the knee was 
painful and that he used a cane in his right hand all the 
time.  He noted that his knee would pop.  He stated that he 
wore a brace but reported that he had misplaced it.  Knee 
motion was limited.  The knee swelled several times per month 
depending on the level of activity.  He reported that it hurt 
at night, especially if he was lying on his left side.  

Physical examination revealed that the veteran had a 
significant limp on his left even with the use of a cane.  He 
had tenderness about the knee, medially greater than 
laterally.  There was also tenderness about the patellar 
tendon.  Cruciate and collateral ligaments were stable.  On 
internal torsion, the veteran complained of pain medially.  
On external torsion, the veteran complained of pain both 
medially and laterally.  There was no effusion or 
crepitation.  A leg length discrepancy of 1/4 to 3/8 of an 
inch was noted on the left.  Extension was to 0 degrees while 
flexion was to 95 degrees. The veteran declined to go further 
than 95 degrees due to pain.  A diagnosis of left knee status 
post trauma with residuals, was rendered.  With respect to 
various factors, functional impairment was rated as between 
moderate and severe, with loss of degrees of range of motion 
for flexion of 40 degrees. The veteran's subjective 
complaints were noted to be supported by clinical findings.  

The Board notes that the veteran's claim for an increased 
initial rating for the left knee has been vigorously 
prosecuted since the initial rating decision.  The Board 
further observes that the veteran has complained of giving 
out of his knee since the time that he filed his request.  
The veteran was also noted to have swelling of the knee 
during the various VA examinations that have been performed 
throughout the course of the appeal.  He has also reported 
and testified as to having to take stairs one at a time, 
having difficulty bending, and being unable to stoop. He also 
uses a cane on a daily basis and wears a brace almost on a 
daily basis.  

Based upon the veteran's testimony and the objective medical 
findings, the Board is of the opinion that the veteran's left 
knee impairment has been shown to more closely approximate 
the criteria necessary for a 20 percent disability evaluation 
under Diagnostic Code 5262, contemplating moderate impairment 
since the October 1997 examination but no earlier.  

A 30 percent evaluation, the next higher evaluation, 
contemplates marked impairment.  At the time of his January 
2001 VA examination, the veteran was noted to not be wearing 
a brace.  Furthermore, the cruciate and collateral ligaments 
were found to be stable.  A 30 percent evaluation is 
warranted as the objective medical evidence demonstrates 
severe impairment approximated according to the examiner, 
which the Board believes, corresponds to marked impairment.  
The Board will not permit nuances in language or expression 
to control where the examiner clearly indicated a higher 
level of impairment from the 1997 examination.  In 1997, the 
examiner felt the functional impairment was moderate which 
fit neatly intro the rating scheme.  More recently the 
examiner noted the quantified loss of flexion as the basis 
for concluding there was evidence of greater functional 
impairment.  Of course the adjectival terms are by no means 
precise or specific. 

The Board notes that degenerative joint disease has been 
found to be present from the date of the veteran's request 
for an increased evaluation in June 1992.  For an evaluation 
in excess of 10 percent under Diagnostic Code 5260, flexion 
must be limited to 30 degrees.  Diagnostic Code 5261 provides 
for a 20 percent rating where extension is limited to 15 
degrees.  The Board notes that veteran was shown to have at 
least 90 degrees of flexion in his left knee at the time of 
each VA examination. Extension has been reported to zero at 
the time of each VA examination.  The Board observes that the 
veteran was noted to have moderate to severe functional 
impairment resulting in a loss of 40 degrees of flexion; 
however, this would reduce the veteran's the veteran's 
flexion to 55 degrees, resulting in no more than a 10 percent 
disability being assigned. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  Although there was pain, there was 
indication that pain limited motion or function.  The veteran 
is competent to report that he is worse or entitled to a 
higher evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Considering the additional limitation of motion 
caused by fatigue, weakness and flare-ups, an evaluation in 
excess of 10 is not warranted prior to October 1997.  Indeed, 
no examiner mentioned moderate impairment and one examiner 
questioned the veteran's presentation.  

The Board has considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  There was pain and that pain limited 
motion or function to a 40-degree loss of flexion.  The 
veteran is competent to report that he is worse or entitled 
to a higher evaluation.  However, the observation of a 
skilled professional is more probative of the degree of the 
veteran's impairment.  Thus the Board concludes on the facts 
found that moderate impairment was present from October 1, 
1997 and marked impairment from January 22, 2001.  

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected posttraumatic 
chondromalacia of the left knee with benign cystic lesion of 
the proximal tibia has essentially remained the same 
throughout this period of time.  See Fenderson, supra.  That 
is, limitation of motion his shown and comprehensive 
examinations have not reported lateral instability or 
subluxation.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his left knee disability.  While the Board notes that the 
veteran is in receipt of social security disability benefits 
it is not solely as a result of his service-connected left 
knee disability.  Moreover, the currently assigned schedular 
disability evaluation for this disorder would contemplate 
interference with employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected posttraumatic chondromalacia of 
the left knee with benign cystic lesion of the proximal tibia 
and that the record does not suggest, based upon these 
findings documented within the clinical reports, that the 
appellant has an "exceptional or unusual" disability such to 
require referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


ORDER

A 20 percent initial disability evaluation for posttraumatic 
chondromalacia of the left knee with benign cystic lesion of 
the proximal tibia prior to October 1, 1997 is denied.

A 30 percent initial disability evaluation for posttraumatic 
chondromalacia of the left knee with benign cystic lesion of 
the proximal tibia is granted from January 22, 2001, subject 
to the regulations governing the payment of monetary awards.



		
	MARK J, SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

